Judgment (denominated an order), Supreme Court, New York County (Harold Tompkins, J.), entered on or about October 23, 1995, which denied petitioner’s application pursuant to CPLR article 78 to annul respondents’ denial of his application for an accident disability retirement pension, and dismissed the petition, unanimously affirmed, without costs.
The determination that petitioner is not disabled was based on "some credible evidence”, including, inter alia, the Medical Board’s own examinations and reports as well as the report of one doctor not on the Medical Board (Matter of Borenstein v New York City Employees’ Retirement Sys., 88 NY2d 756, 761; Matter of Saburro v Board of Trustees, 225 AD2d 466). We find no support for petitioner’s contention that the Medical Board resolved the conflict in medical opinion concerning the existence of a disability by simply ignoring petitioner’s medical *121proof as well as the earlier findings of its own physicians (see, supra). Concur—Murphy, P. J., Rosenberger, Rubin and Mazzarelli, JJ.